DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 9, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US Pub. No. 2011/0089127 A1) in view of Murphy et al. (US Pat. No. 7,878,379 B2).
In regards to claim 1, Thomas teaches an article hanging device comprising: a. a hub (10) having a first side and an opposing second side, the first side having a plurality of openings (28); and b. a plurality of arms (33), each arm having a body portion (37) located between a proximal segment (36) terminating at a proximal end (34) and a distal end (43), c. one or more attachments (44) secured to at least one of the arms, the one or more attachments including a connector portion (i.e.; the horizontal portion) for securing the one or more attachments to the at least one arm, wherein the proximal end of each arm is received within one of the openings of the hub and wherein the arm is in pivoting relation to the openings (Para 0036); wherein the proximal segment (36) extends from the body portion (37) and forms an angle therebetween to allow for generally free rotation of the arm within the opening of the hub (Para 0036); and wherein the plurality of arms and the one or more attachments are adapted to support one or more articles (e.g.; 38).
Although Thomas is silent to the angle of the proximal segment (36) in relation to the body portion (37), figure 12 illustrates the proximal segment at an approximate right angle to the body portion, such that the angle would fall between 80 and 100 degrees.

Murphy teaches one or more attachments (10) that are removable and adjustable (Col 3, Lines 38-42) and are capable of snapping on to an arm of an article hanging device (e.g.; see rod in Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Thomas’s device to have the one or more attachments are removable and adjustable and are adapted to snap onto one of the arms of the article hanging device.  The motivation would have been for the purpose of having the attachments of a desired length as taught by Murphy (Col 3, Lines 38-42).
In regards to claim 3, in modifying Thomas, Murphy teaches the one or more attachments (Murphy: 10) includes a hook portion (Murphy: 40).
In regards to claim 4, in modifying Thomas, Murphy teaches one or more attachments (Murphy: 10) which generally form an S-shape and include a connector portion (Murphy: 40) capable of securing the attachment to an arm and a hook portion (Murphy: 60) adapted for contacting one or more articles supported by an article hanging device.
In regards to claim 5, in modifying Thomas, Murphy teaches the hook portion (Murphy: 60) of one or more attachments has a width that is greater than any other portion of the one or more attachments.
In regards to claim 8, in modifying Thomas, Murphy teaches at least one of the one or more attachments (Murphy: 10) includes a frictional surface or frictional coating in an area where the one or more articles are adapted to contact the at least one of the one or more attachments (Murphy: Col 3, Lines 4-9).
In regards to claim 9, modified Thomas teaches the hub (Murphy: 10) is adapted to be mounted to a structure (e.g.; 2 of Murphy) via one or more bracket structures (Murphy: 17) directly secured to the hub.

In regards to claim 21, modified Thomas teaches the distal end (Thomas: 43) of one or more of the arms is at an angle relative to the body portion.
In regards to claim 22, in modifying Thomas, Murphy teaches two or more attachments (Murphy: 10) secured to the one or more arms.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US Pub. No. 2011/0089127 A1) and Murphy et al. (US Pat. No. 7,878,379 B2), and in further view of Shang-Lu (US Pat. No. 5,458,249).
In regards to claim 10, Thomas, modified by Murphy, does not teach the hub includes a hollow portion.  Shang-Lu teaches a hub (33) with a hollow portion to receive tube 36.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Thomas’s device to have the hub including a hollow portion as taught by Shang-Lu.  The motivation would have been for the purpose of allowing the hub to be adjustable along the support member (e.g.; by screws 32 of Shang-Lu).
In regards to claim 11, in modifying Thomas, Shang-Lu teaches an upright post (Shang-Lu: 80) received within the hollow portion of the hub, wherein the hub is secured to the upright post at a desired position via 32.

In regards to claim 13, modified Thomas teaches the upright post is mounted to a structure via one or more bracket structures (Thomas: 6).
In regards to claim 14, in modifying Thomas, Shang-Lu teaches the position of the hub (Shang-Lu: 33) on the upright post is adjustable via 32.
In regards to claim 15, modified Thomas teaches two or more hubs (Thomas: 10) secured to the upright post.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 24-27 are allowed.
Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered.  Applicant argues that Thomas’s arms do not freely rotate within the openings of the hub because the second hanger portion limits travel axially and rotationally (Para 0037).  However, Thomas teaches the first portion (34) can be configured to rotate within the bores (Para 0036).  Therefore, there is a degree of free rotational movement.  Furthermore, Thomas does not state how much limitation of rotation occurs.
Applicant further argues Murphy does not teach a hook portion.  However, Murphy teaches hook portion 40.  Further the ball-portion acts a hook for hanging clothing.
Applicant further argues that modifying Thomas with the teachings of Shang-Lu would destroy the principle operation of Thomas because Thomas’s hubs are rotatable.  The examiner disagrees because Shang-Lu’s hubs are also rotatable via connection to rotatable sleeve 11 (Col 2, Lines 7-10).  One of ordinary skill in the art at the time the invention was made would realize that loosening the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues against modifying Thomas to have the device including the upright post extending from a base because the base is taught away by Thomas.  A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Both Thomas and Shang-Lu recognize the base in the prior art, and using the base would be an obvious alternative to mounting to a wall or ceiling where such a configuration is not ideal or limited in use.
Regarding claim 16, Examiner maintains a horizontal rod (e.g.; a beam or joist of a ceiling) would have been obvious to one of ordinary skill in the art at the time the invention was made as a suitable alternative than the support surface (8) illustrated by Thomas.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stanton L Krycinski/Primary Examiner, Art Unit 3631